DETAILED ACTION
Claims 1-25 are pending examination in this Office action.
Claims 1, 13 and 22 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
As per claim 21, it is rejected because the applicant has provided evidence that the applicant intends the term "computer-readable media” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see page 21, line 13).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 13-18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijngaarden, et al. (US Patent Publication 2012/0210325 A1) in view of Jeyapaul, et al. (US Patent Publication 2019/0090535 A1).
	Regarding claim 1, van Wijngaarden teaches a computer device, comprising:
	one or more processors [0045];
	a power control unit coupled to the one or more processors [0047, 0054; variable power is received by the one or more processors based on a control from the operating system or power 
	receive a first power information including a first priority information for a first application to be operated on the one or more processors, and a second power information including a second priority information for a second application to be operated on the one or more processors [0113-0114; the application profile indicates application specific parameters including priority level (criticality) and the estimated power required to complete an application] [0004; power consumption per application] [0058; power consumption per each task is estimated];
	determine to control a first power consumption based on the first power information for the first application to be operated on the one or more processors, and to control a second power consumption based on the second power information for the second application to be operated on the one or more processors [0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications] [0058, 0061; a power-aware task scheduler estimates the power consumption necessary for each task, and subsequently, disposes of each task by scheduling it, monitoring it, suspending it, or terminating it; and an application profiler contains profiles for each application, or at least for categories of applications, and data in an application profile may include a type of application, its priority class].
	van Wijngaarden may not explicitly teach that wherein the first priority information is different from the second priority information.
	However Jeyapaul teaches another system for controlling power distribution on a per application basis and further teaches to receive a first power information including a first priority each of the applications 1-4 consume power from a battery and the amount of power consumed by each application is represented by a corresponding power nameplate 202a-202d]; and 
	determine to control a first power consumption based on the first power information for the first application to be operated on the one or more processors, and to control a second power consumption based on the second power information for the second application to be operated on the one or more processors [0040; energy management service 307 causes each application to operate within its power budget].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application.  Both van Wijngaarden and Jeyapaul are in the same field of endeavor (managing limited power based on the specific power consumption of applications running on a mobile device).  Furthermore, both van Wijngaarden and Jeyapaul are directed to the same problem to be solved (distributing a finite amount of battery power to different applications that have different power consumption requirements and different priority level).
	Regarding claim 2, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, wherein the first priority information is to indicate that the first application is of a power class selected from a quality of service application class, a background application class [Wijngaarden, 0005, 0061, 0082], a user experience application class, a mission mission critical applications] [Jeyapaul, 0044; mission critical applications], or a responsiveness application class.
	It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 3, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, and Wijngaarden further teaches wherein the first power information further includes a minimal allowable voltage, a maximal allowable voltage, a minimal allowable frequency, or a maximal allowable frequency [0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 4, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, and Wijngaarden further teaches wherein the first application includes a thread of a program for gathering data, a thread of a program for downloading traffic information, a thread of a program for in-vehicle infotainment, a thread of a program for assisted driving, a thread of a program for controlling an instrument panel, a thread of a program for controlling a camera, or a thread of a program for controlling a sensor [0011, 0045; a task is realized as a thread or lightweight process . . . operating system controls power to various hardware subsystems such as LCD, keyboard disk drives, memory modules, communications modules, sensors, camera, audio devices and the like].

Regarding claim 5, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, and further Wijngaarden further teaches wherein the power control unit is to determine to control the first power consumption based on the first power information for the first application by controlling a power source to supply the one or more processors to operate the first application, or by controlling an operating frequency or a voltage of the one or more processors to operate the first application [0052; a scheduling algorithm can adapt to switching between power sources of different kinds and a task scheduling algorithm to recognize switching between power sources and to adapt its scheduling strategies].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 6, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, wherein the first power information including the first priority information for the first application is assigned by a scheduler of an operating system for the computer device, the first power information is stored in a control register in the one or more processors, and the power control unit is to receive the first power information from the control register [0058, 0061; a power-aware task scheduler estimates the power consumption necessary for each task, and subsequently, disposes of each task by scheduling it, monitoring it, suspending it, or terminating it; and an application profiler contains profiles for each application, or at least for categories of applications, and data in an application profile may include a type of application, its priority class].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 8, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, wherein the power control unit is to determine for the one or more processors to consume power at a maximal allowable frequency as indicated by the first power information to operate the first application, wherein the first priority information of the first power information is to indicate that the first application is of a mission critical application class [van Wijngaarden, 0114; an application profile may include an application power threshold, which we define as an estimated power required to complete a given application from the start, plus the minimum power required for critical applications] [Jeyapaul, 0044; an application has been predetermined to be mission critical].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 9, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, and van Wijngaarden further teaches wherein the power control unit is to determine for the one or more processors to consume power at a lowest possible frequency allowable by the power control unit to operate the first application, wherein the first priority information of the first power information is to indicate that the first application is of a background application class [0082, 0114; an application profile may include an application power threshold, which we define as an estimated power required to complete a given application from the start, plus the minimum power required for critical applications . . .some of the power-consuming background tasks].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 10, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, and van Wijngaarden further teaches wherein the computer device is an in-vehicle automotive system, a wearable device, a smartphone, a computer tablet, a laptop, a game controller, a set-top box, an infotainment console, or an Internet of Things (IoT) device [0009; the computer device may be a larger mobile terminal (tablet) or laptop or notebook computer].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 13, van Wijngaarden in view of Jeyapaul teach a method comprising substantially the same steps as the limitations in claim 1 above and is rejected for the same reasons as disclosed in the rejection of claim 1.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Claims 14-18 are method claims corresponding to the computer devices of claims 2-6 respectively.  Claims 14-18 recite steps that are substantially similar to the limitations of claims 
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 21, van Wijngaarden in view of Jeyapaul teaches one or more computer-readable media having instructions for a computer device to handle errors, upon execution of the instructions by one or more processors, to perform the method of claim 13 [Jeyapaul, 0007-0009, Claim 8].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 22, van Wijngaarden teaches an apparatus for controlling a power consumption by a power control unit of a computer device with one or more processors [0045] [0047, 0054; variable power is received by the one or more processors based on a control from the operating system or power aware scheduling application, consequently, the system must inherently employ a power control unit], comprising:
means for receiving a first power information including a first priority information for a first application to be operated on the one or more processors; means for receiving a second power information including a second priority information for a second application to be operated on the one or more processors [0113-0114; the application profile indicates application specific parameters including priority level (criticality) and the estimated power required to complete an application] [0004; power consumption per application] [0058; power consumption per each task is estimated] . . .  
means for determining to control a first power consumption of the one or more processors based on the first power information for the first application; and means for determining to control a second power consumption of the one or more processors based on the second power information for the second application [0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications] [0058, 0061; a power-aware task scheduler estimates the power consumption necessary for each task, and subsequently, disposes of each task by scheduling it, monitoring it, suspending it, or terminating it; and an application profiler contains profiles for each application, or at least for categories of applications, and data in an application profile may include a type of application, its priority class].
van Wijngaarden may not explicitly teach that wherein the first priority information is different from the second priority information.
However Jeyapaul teaches another apparatus for controlling power distribution on a per application basis and further teaches 
means for receiving a first power information including a first priority information for a first application to be operated on the one or more processors, and a second power information including a second priority information for a second application to be operated on the one or more processors, wherein the first priority information is different from the second priority information [0043-0044] [0026; each of the applications 1-4 consume power from a battery and the amount of power consumed by each application is represented by a corresponding power nameplate 202a-202d]; and 
energy management service 307 causes each application to operate within its power budget].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
	Regarding claim 23, van Wijngaarden teaches the apparatus of claim 22 and further teaches wherein the first priority information is to indicate that the first application is of a power class selected from a quality of service application class, a background application class [Wijngaarden, 0005, 0061, 0082], a user experience application class, a mission critical application class [Wijngaarden, 0061, 0081-0083, 0114; mission critical applications] [Jeyapaul, 0044; mission critical applications], or a responsiveness application class.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
	Regarding claim 24, van Wijngaarden teaches the apparatus of claim 22 and further teaches wherein the first application includes a thread of a program for gathering data, a thread of a program for downloading traffic information, a thread of a program for in-vehicle infotainment, a thread of a program for assisted driving, a thread of a program for controlling an a task is realized as a thread or lightweight process . . . operating system controls power to various hardware subsystems such as LCD, keyboard disk drives, memory modules, communications modules, sensors, camera, audio devices and the like].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
	Regarding claim 25, van Wijngaarden teaches the apparatus of claim 22 and further teaches wherein the first power information further includes a minimal allowable voltage, a maximal allowable voltage, a minimal allowable frequency, or a maximal allowable frequency [0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.

Claims 7, 11, 12. 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijngaarden, et al. (US Patent Publication 2012/0210325 A1) in view of Jeyapaul, et al. (US Patent Publication 2019/0090535 A1) and further in view of Chen. et al. (US Patent Publication 2014/0365790 A1).

However, Chen teaches wherein the power control unit is to determine for the one or more processors to consume a fixed frequency power as indicated by the first power information to operate the first application, and wherein the first priority information of the first power information is to indicate that the first application is of a quality of service application class [0053, 0067; an application may be an email application, and a frequency that the application checks an email server may be reduced in order to reduce power consumption . . . at least one mitigation action may be performed to increase an available a battery power of the mobile device, wherein the mitigation action may include adjusting data rate, or lowering video quality, or reducing screen brightness thereof].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with van Wijngaarden and Jeyapaul before the effective filing date of the present application.  Both van Wijngaarden and Jeyapaul are in the same field of endeavor (managing limited power based on the specific power consumption of applications running on a mobile device).  Furthermore, both van Wijngaarden and Jeyapaul are directed to the same problem to be solved (distributing a finite amount of battery power to different applications that have different power consumption requirements and different priority level).  Jeyapaul and van Wijngaarden collectively teach considering application parameters (power requirements, 
Regarding claim 11, van Wijngaarden in view of Jeyapaul teaches the computer device of claim 1, wherein the power control unit is further to:
detect a power, thermal, or current limit for the one or more processors [van Wijngaarden, Claim 8, An indication of a battery conditions in obtained from a battery information source in response to a  request from an application to schedule a task] [van Wijngaarden, 0057, 0159; power aware scheduling] [Jeyapaul, 0040; appropriate action is taken based on the power consumption of the application and the power available (power limit)]; but may not explicitly teach to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the second power information for the second application.
However, Chen teaches to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the applications may be prioritized and more battery power may be allocated to higher priority applications and less battery power may be allocated to lower priority applications].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 12, van Wijngaarden in view of Jeyapaul and Chen teaches the computer device of claim 11, and further teaches wherein the first application is of a background application class, and the second application is of a user experience application class, a mission critical application class, or a responsiveness application class; or the first application is of a user experience application class, and the second application is of a mission critical application class [van Wijngaarden, 0061, 0082; a priority class may be a user-specified classification as “critical” or “non-critical”] [Jeyapaul, 0044; an application has been predetermined to be mission critical].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 19, van Wijngaarden in view of Jeyapaul teaches the method of claim 13, and further teaches detecting a power, thermal, or current limit for the one or more processors [van Wijngaarden, Claim 8, An indication of a battery conditions in obtained from a battery information source in response to a request from an application to schedule a task] [van Wijngaarden, 0057, 0159; power aware scheduling] [Jeyapaul, 0040; appropriate action is taken based on the power consumption of the application and the power available (power limit)]; but 
However, Chen teaches to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the second power information for the second application [Chen, 0037; applications may be prioritized and more battery power may be allocated to higher priority applications and less battery power may be allocated to lower priority applications].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with van Wijngaarden and Jeyapaul before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 20, van Wijngaarden in view of Jeyapaul and further in view of Chen teaches the method of claim 19 and further teaches  wherein the first application is of a background application class, and the second application is of a user experience application class, a mission critical application class, or a responsiveness application class; or the first application is of a user experience application class, and the second application is of a mission critical application class [van Wijngaarden, 0061, 0082; a priority class may be a user-specified classification as “critical” or “non-critical”] [Jeyapaul, 0044; an application has been predetermined to be mission critical].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naffzinger, et al. (US Patent Publication 2012/0023345 A1), teaches another system for power budgeting for applications in a mobile device wherein the applications have different power consumption budgets [Abstract]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/             Primary Examiner, Art Unit 2115                                                                                                                                                                                           	24 June 2021